     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     )
13   ALEX QUINTANA,                                  )       Case No.: 1:19-cv-00814-DAD-EPG
                                                     )
14                  Plaintiff,                       )
                                                     )       STIPULATION AND ORDER FOR AN
15        vs.                                        )       EXTENSION OF TIME OF 45 DAYS FOR
     ANDREW SAUL,                                    )       DEFENDANT’S RESPONSE TO
16   Commissioner of Social Security,                )       PLAINTIFF’S OPENING BRIEF
                                                     )
17                                                   )       (ECF No. 17)
                    Defendant.                       )
18                                                   )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 45 additional days to respond

22   to Plaintiff’s opening brief. The current due date is February 12, 2020. The new due date will be

23   March 30, 2020.

24          This is Defendant’s first request for an extension of time for briefing and the second request

25   for an extension of time in this case overall. There is good cause for this request and not intended

26   to delay. Since the filing of Plaintiff’s opening brief, Defendant’s counsel has diligently worked

27   on various district court cases and other substantive non-court matters, some of which required

28   immediate attention for time-sensitive and ongoing settlement negotiations initiated by the



                                                         1
 1   opposing parties. Furthermore, on and around the original due date of February 12, 2020, counsel
 2   has competing deadlines of at least four district court matters within the week. Counsel also has
 3   at least 25 district court and substantive non-court matters scheduled between February 12, 2020,
 4   to March 30, 2020. Defendant requires additional time to review the record in this case to properly
 5   evaluate the issues raised in Plaintiff’s opening motion, to consider settlement options, and if not
 6   settling, to prepare Defendant’s response to Plaintiff’s motion for summary judgment.
 7          Thus, Defendant is respectfully requesting additional time up to and including March 30,
 8   2020, to respond to Plaintiff’s opening motion for summary judgment. Defendant apologizes for
 9   the further delay and any inconvenience caused by the delay.
10          The parties further stipulate that the Court’s Scheduling Order shall be modified
11   accordingly.
12                                                 Respectfully submitted,
13
     Date: February 10, 2020                       CERNEY KREUZE & LOTT, LLP
14
                                                   s/ Shellie Lott by C.Chen*
15                                                 (As authorized by email on 2/10/2020)
                                                   SHELLIE LOTT
16
                                                   Attorneys for Plaintiff
17
     Date: February 10, 2020                       MCGREGOR W. SCOTT
18                                                 United States Attorney
19
                                                   By s/ Carolyn B. Chen
20                                                 CAROLYN B. CHEN
                                                   Special Assistant U. S. Attorney
21
22                                                 Attorneys for Defendant

23
24
25
26
27
28


                                                      2
                                                  ORDER
 1
 2           Pursuant to the stipulation of the Parties (ECF No. 17), the Court grants the requested

 3   extension of time. Defendants shall file his response to Plaintiff’s opening brief by March 30,
 4   2020.
 5
     IT IS SO ORDERED.
 6
 7      Dated:     February 10, 2020                           /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
